FILED
                             NOT FOR PUBLICATION                            SEP 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANTHONY JOHN MALONEY,                            No. 08-72522

               Petitioner,                       Agency No. A098-570-977

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       Anthony John Maloney, a native and citizen of Trinidad and Tobago,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for

adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law, and review for substantial evidence the agency’s findings of

fact. Blanco v. Mukasey, 518 F.3d 714, 718 (9th Cir. 2008). We deny the petition

for review.

      Contrary to Maloney’s contention, a verbal statement is not necessary in

making a false claim to citizenship. See 8 U.S.C. § 1182(a)(6)(C)(ii)

(inadmissibility for false representation of a United States citizen). Substantial

evidence therefore supports the agency’s determination that Maloney is

inadmissible, and thus ineligible for adjustment of status, where the record

evidence indicates he made a false claim to United States citizenship to gain entry

into the United States. See Pichardo v. INS, 216 F.3d 1198, 1201 (9th Cir. 2000)

(admission to using a false birth certificate when trying to enter the United States

was sufficient to establish inadmissibility under 8 U.S.C. § 1182(a)(6)(C)(ii)).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-72522